                                                                                Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


GAMALIEL JAPHIA JOSEPH EL,

                  Plaintiff,

v.                                              CASE NO. 4:18cv425-RH/CAS

ALL LOCAL LAW ENFOREMENT
et al.,
        Defendants.

_____________________________/


                               ORDER OF DISMISSAL


         This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 10. No objections have been filed.

         As set out in the report and recommendation, the plaintiff has neither paid

the filing fee nor moved for leave to proceed in forma pauperis. Accordingly,

         IT IS ORDERED:

         The report and recommendation is accepted. The clerk must enter judgment

stating, “This case is dismissed without prejudice.” The clerk must close the file.

         SO ORDERED on November 13, 2018.

                                         s/Robert L. Hinkle
                                         United States District Judge



Case No. 4:18cv425-RH/CAS
